Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on June 28, 2016. It is noted, however, that applicant has not filed a certified copy of the 2016-127469 application as required by 37 CFR 1.55.

Claim Objections
Claim 11 is objected to because of the following informalities:  The claim includes a typographical error as follows: “a shield wring”, which the Office suggest the phrase be corrected too: “a shield wiring”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as claim 1 is unpatentable over claim 7 of U.S. Patent No. 10,908,724 and claim 1 of U.S. Patent No. 10,452,177. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Application			US Patent #: 10,908,724		US Patent #: 10,452,177	
1. display device with an input function comprising: a substrate having light-transmitting;
7. A display device comprising: a substrate having a light-transmitting;
1. A display device with an input function comprising: a substrate having light-transmitting
a display region on the substrate; a plurality of pixel parts arranged in the display region; a plurality of intermediate regions arranged in the display region; a plurality of light-transmitting parts 

a display region on the substrate; a plurality of pixel parts arranged in the display region; a plurality of light-transmitting parts arranged in the display region; and a plurality of intermediate regions arranged in the display region,
wherein the plurality of pixel parts including: a first pixel part, a second pixel part arranged in a first direction with respect to the first pixel part, and a third pixel part arranged in a second direction intersecting the first direction with respect to the first pixel part,
wherein the plurality of pixel parts include a first pixel part, second pixel part, and a third pixel part
wherein the plurality of pixel parts includes: a first pixel part; a second pixel part arranged in a first direction with respect to the first pixel part; and a third pixel part arranged in a second direction intersecting the first direction with respect to the first pixel part,
and each of the plurality of pixel parts including at least a light-emitting element, wherein the plurality of intermediate regions including: a first intermediate region 


wherein the plurality of intermediate regions includes: a first intermediate region between the first pixel part and the second pixel part; and a second intermediate region between the first pixel part and the 

wherein the light-transmitting part is provided between the second pixel part and the third pixel part, and has a first width in the first direction longer than a first inter-pixel distance between the first pixel and the second pixel, and a second width in the second direction longer than a second inter-pixel distance between the first pixel and the third pixel.
wherein each of the plurality of pixel parts include at least one pixel, the at least one pixel includes a light-emitting element, and wherein the first light-transmitting part is provided with a first sensor electrode, and wherein a size of an area of the first sensor electrode is larger than a size of any one of an area of the first pixel part, the second pixel part, and the third pixel part in plan view.

a vertical drive circuit for outputs scans data signals and a horizontal drive circuit outputs for a synchronizing signal, wherein the display region includes a scanning line extending in the first direction and a data line extending in the second direction, wherein a detection wiring arranged almost parallel to the scan line or the data line, and wherein the scanning line electrically connected to the vertical drive circuit, the data line electrically connected to the horizontal drive circuit, and the detection wiring electrically connected to the sensor electrode.



Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The Office is unclear how “a substrate having light-transmitting”.  The Office understands a substrate may have light transmitting characteristics such as being transparent or allowing light to transit through its material, however the Office does not understand the claim limitation as presently presented. 
Claims 2 - 14 depend upon claim 1 and as such they suffer from the clarity issues.  The prior art consideration sections below will apply broadest reasonable interpretation possible.

The Office is unclear how “each of the plurality of pixel parts including at least a light-emitting element, wherein the plurality of intermediate regions including: a first intermediate region between the first pixel part and the second pixel part, and a second intermediate region between the first pixel part and the third pixel part”. The Office is not clear which orientation (i.e. vertically or horizontally) said pixel parts or said regions are 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee US Patent Application (20140375911), hereinafter “Lee”

Regarding claim 1 Lee teaches a display device with an input function comprising: a substrate having light-transmitting; The upper substrate 110 and the lower substrate 120 are preferably glass substrates [Lee para 0026] a display region on the substrate The thin film transistor layer 180 is disposed on a surface of the lower substrate 120 that faces the display material layer 130. The thin film transistor layer 180 is composed of thin film transistors 182 and transparent electrodes 181. [Lee para 0048 and see Fig. 8]; 
a plurality of pixel parts  arranged in the display region; a plurality of intermediate regions arranged in the display region; a plurality of light-transmitting parts arranged in the display region; wherein the plurality of pixel parts including: a first pixel part, a second pixel part arranged in a first direction with respect to the first pixel part, and a third pixel part arranged in a second direction intersecting the first direction with respect to the first pixel part the thin film transistor layer 290 further includes a plurality of pixel driving circuits 291 [Lee para 0057 and see fig. 7] The anode layer 280 is disposed at one side of the thin film transistor layer 290 facing the display material layer 230. The anode layer 280 includes a plurality of anode pixel electrodes 281. Each of the anode pixel electrodes 281 is corresponding to one pixel driving transistor of the pixel driving circuit 291 of the thin film transistor layer 290. That is, each of the anode pixel electrodes 281 is connected to a source/drain 2915 of the pixel driving transistor of the corresponding pixel driving circuit 291, so as to form a pixel electrode of a specific color, for example a red pixel electrode, a green pixel electrode, a blue pixel electrode, or a white pixel electrode which is adopted in the present invention. [Lee para 0060];
a first sensor electrode provided in the in the display region; and a detection wiring provided in the display region, The plurality of opaque conductor lines are divided into a first group of opaque conductor lines 310 and a second group of opaque conductor lines 320. The second group of opaque conductor lines 320 is formed with N polygonal regions 320-1 to 320-N, where N is a positive integer. The opaque conductor lines in each polygonal region are electrically connected together and any two polygonal regions are not electrically connected with each other, so as to form a single-layered sensing touch pattern on the black matrix sensing electrode layer 140. The polygonal region (320-1 to 320-N) may be formed in a triangle, rectangle, square, rhombus, hexagon, octagon, round shape, radiation shape, or wedge shape. [Lee paras 0032 & 0033], and 
each of the plurality of pixel parts including at least a light-emitting element, wherein the plurality of intermediate regions including: a first intermediate region between the first pixel part and the second pixel part, and a second intermediate region between the first pixel part and the third pixel part, The thin film transistor layer 290 includes K gate lines and L source lines, wherein K and L are positive integers. The gate lines and source lines are well-known to those skilled in the art of display panel, and thus are not shown in the figures. Based on a display pixel signal and a display driving signal, pixel driving transistor and capacitor of a corresponding pixel driving circuit are driven so as to proceed with display operation. The K gate lines and the L source lines are disposed at positions corresponding to the positions of the plurality of opaque conductor lines of the black matrix sensing electrode layer 140.  [Lee para 0056]
wherein the plurality of light-transmitting parts includes a first light-transmitting part adjacent to the first intermediate region and the second intermediate region, and the first sensor electrode arranged in the first light-transmitting part, FIG. 3 is a schematic diagram of the black matrix sensing electrode layer 140 in accordance with the present invention. As shown, the black matrix sensing electrode layer 140 is composed of a plurality of opaque conductor lines. The plurality of opaque conductor lines of the black matrix sensing electrode layer 140 are arranged in a first direction (X-axis direction) and a second direction (Y-axis direction), wherein the first direction is vertical to the second direction. [Lee para 0030 and see Fig. 3]
and wherein the detection wiring connected with the first sensor electrode via a first contact hole. the in-cell touch display panel structure using conductive wires to connect with sensing electrodes 800 includes an upper substrate 110, a lower substrate 120 [Lee para 0062 and see Fig. 8] As shown in FIG. 8, the insulation layer 160 is disposed between the sensing electrode trace layer 150 and the sensing electrode layer 810. As shown by the oval "X" in FIG. 8, insulation material is filled in the portion of the insulation layer 160 where there is no trace conductor line 330 corresponding thereto. Further, as shown by the oval "Y" in FIG. 8, insulation material is filled in the portion of the insulation layer 160 where there is trace conductor line 330 corresponding thereto as there is a need to insulate the trace conductor line 330 from the sensing electrodes (320-1 to 320-N). Yet further, as shown by the oval "Z" in FIG. 8, the portion of the insulation layer 160 where there is trace conductor line 330 corresponding thereto is left empty, so as to make an electrical connection of the trace conductor line 330 and the sensing electrodes (320-1 to 320-N). [Lee para 0064 and see Fig. 8]


    PNG
    media_image1.png
    455
    754
    media_image1.png
    Greyscale


Regarding claim 5 Lee teaches everything above (see claim 1). In addition Lee teaches wherein a size of an area of the first sensor electrode is larger than a size of any one of an area of the first pixel part, the second pixel part, and the third pixel part in plan view. The plurality of opaque conductor lines are divided into a first group of opaque conductor lines 310 and a second group of opaque conductor lines 320. The second group of opaque conductor lines 320 is formed with N polygonal regions 320-1 to 320-N, where N is a positive integer. The opaque conductor lines in each polygonal region are electrically connected together and any two polygonal regions are not electrically connected with each other, so as to form a single-layered sensing touch pattern on the black matrix sensing electrode layer 140. The polygonal region (320-1 to 320-N) may be formed in a triangle, rectangle, square, rhombus, hexagon, octagon, round shape, radiation shape, or wedge shape. [Lee paras 0032 & 0033] 

Regarding claim 6 Lee teaches everything above (see claim 5). In addition Lee teaches wherein the first sensor electrode has an opening in the first light-transmitting part. The plurality of opaque conductor lines are divided into a first group of opaque conductor lines 310 and a second group of opaque conductor lines 320. The second group of opaque conductor lines 320 is formed with N polygonal regions 320-1 to 320-N, where N is a positive integer. The opaque conductor lines in each polygonal region are electrically connected together and any two polygonal regions are not electrically connected with each other, so as to form a single-layered sensing touch pattern on the black matrix sensing electrode layer 140. The polygonal region (320-1 to 320-N) may be formed in a triangle, rectangle, square, rhombus, hexagon, octagon, round shape, radiation shape, or wedge shape. [Lee paras 0032 & 0033] 

Regarding claim 7 Lee teaches everything above (see claim 5). In addition Lee teaches wherein the first sensor electrode has a cutout at an edge portion. The plurality of opaque conductor lines are divided into a first group of opaque conductor lines 310 and a second group of opaque conductor lines 320. The second group of opaque conductor lines 320 is formed with N polygonal regions 320-1 to 320-N, where N is a positive integer. The opaque conductor lines in each polygonal region are electrically connected together and any two polygonal regions are not electrically connected with each other, so as to form a single-layered sensing touch pattern on the black matrix sensing electrode layer 140. The polygonal region (320-1 to 320-N) may be formed in a triangle, rectangle, square, rhombus, hexagon, octagon, round shape, radiation shape, or wedge shape. [Lee paras 0032 & 0033] 

Regarding claim 8 Lee teaches everything above (see claim 1). In addition Lee teaches wherein the light emitting element includes a first electrode, a second electrode, and a light-emitting layer between the first electrode and the second electrode. wherein the display material layer is an OLED layer. As shown, the in-cell touch display panel structure using conductive wires to connect with sensing electrodes 900 includes an upper substrate 110, a lower substrate 120, a display material layer 230, a black matrix layer 840, a sensing electrode layer 810, a sensing electrode trace layer 150, an insulation layer 160, a color filter layer 170, an overcoat layer 190, a cathode layer 270, an anode layer 280, [Lee para 0065]

Regarding claim 9 Lee teaches everything above (see claim 8). In addition Lee teaches wherein the second electrode overlaps with the first pixel part, the first intermediate region, the second pixel part or the first pixel part, the second intermediate region, and the third pixel part. [Lee see Fig. 8]

Regarding claim 10 Lee teaches everything above (see claim 1). In addition Lee teaches further comprising a shield electrode provided between the first intermediate The cathode layer 270 is intact piece electrical connection, so that it can be used as a shielding [Lee para 0059]



Regarding claim 12 Lee teaches everything above (see claim 1). In addition Lee teaches further comprising a shield electrode is provided in the first light-transmitting part, and the shield electrode facing the first sensor electrode via the detection wiring. The cathode layer 270 is intact piece electrical connection, so that it can be used as a shielding [Lee para 0059 and see Fig. 8] (In an attempt to help the prosecution the shield layer/electrode is a three dimensional object in the middle of a display touch panel stack.  It has no front or back side therefore the office is confused on how an electrode would not face an electrode/wiring of the shielding electrode unless further limited in direction or orientation to give a clear location of the electrode/wiring of the shielding and or electrode)



Regarding claim 14 Lee teaches everything above (see claim 11). In addition Lee teaches wherein the shield electrode is facing the detection wiring via the substrate. The cathode layer 270 is intact piece electrical connection, so that it can be used as a shielding [Lee para 0059 and see Fig. 8] (In an attempt to help the prosecution the shield layer/electrode is a three dimensional object in the middle of a display touch panel stack.  It has no front or back side therefore the office is confused on how an electrode/wiring of the shielding would not face a detection wiring unless further limited in direction or orientation to give a clear location of the electrode/wiring of the shielding and or electrode)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Lee US Patent Application (20140192275), hereinafter “Lee II”

Regarding claim 2 Lee teaches everything above (see claim 1). In addition Lee does not teach but Lee II teaches further comprising a scanning line extending in the first  wherein the detection wiring arranged almost parallel to the scanning line or the data line. FIG. 3 schematically illustrates the thin film transistor and sensing electrode layer 150 in accordance with the present invention, which is viewed from the upper substrate 110 to the lower substrate 120. The thin film transistor and sensing electrode layer 150 includes a plurality of scanning lines 310, a plurality of data lines 320, a plurality of sensing conductor lines 330, a plurality of transistors 340, and a plurality of pixel regions 350. [Lee II para 0025 and see Fig. 3]

Lee discloses an in-cell touch display panel structure includes upper and lower substrates configured therebetween a display material layer, a black matrix sensing electrode layer, a sensing electrode trace layer, and an insulation layer. The black matrix sensing electrode layer is composed of a plurality of opaque conductor lines, which are patterned to form a plurality of sensing electrodes. The sensing electrode trace layer is composed of a plurality of trace conductor lines. The insulation layer is disposed between the sensing electrode trace layer and the black matrix sensing electrode layer. Each sensing electrode is connected with at least one trace conductor line. The plurality of trace conductor lines are disposed at positions corresponding to those of the plurality of opaque conductor lines of the black matrix sensing electrode layer.
Lee II discloses in-cell touch display panel structure with metal layer on lower substrate for sensing includes an upper substrate, a lower substrate, a liquid crystal layer, a black matrix layer and a thin film transistor and sensing electrode layer. The upper substrate and the lower substrate are in parallel with each other and the liquid crystal layer is configured between the upper substrate and the lower substrate. The black matrix layer is disposed at one surface of the upper substrate, and is composed of a plurality of opaque lines. The thin film transistor and sensing electrode layer is disposed at one surface of the lower substrate, and includes a plurality of scanning lines, a plurality of data lines, and a plurality of sensing conductor lines. The plurality of sensing conductor lines is disposed corresponding to positions of the plurality of opaque lines of the black matrix.
Prior to the effective date of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee with Lee II.  Lee II discloses well known display driving methods and techniques which are designed to improve the reliability of the combined device.

Regarding claim 3 Lee and Lee II teaches everything above (see claim 2). In addition Lee II teaches wherein the scanning line extending in the first pixel part, the first  FIG. 3 schematically illustrates the thin film transistor and sensing electrode layer 150 in accordance with the present invention, which is viewed from the upper substrate 110 to the lower substrate 120. The thin film transistor and sensing electrode layer 150 includes a plurality of scanning lines 310, a plurality of data lines 320, a plurality of sensing conductor lines 330, a plurality of transistors 340, and a plurality of pixel regions 350. [Lee II para 0025 and see Fig. 3]

Regarding claim 4 Lee and Lee II teaches everything above (see claim 2). In addition Lee II teaches further comprising a vertical drive circuit configured to output scan data signals and a horizontal drive circuit configured to output synchronizing signal, wherein the scanning line electrically connected to the vertical drive circuit, and the data line electrically connected to the horizontal drive circuit. FIG. 3 schematically illustrates the thin film transistor and sensing electrode layer 150 in accordance with the present invention, which is viewed from the upper substrate 110 to the lower substrate 120. The thin film transistor and sensing electrode layer 150 includes a plurality of scanning lines 310, a plurality of data lines 320, a plurality of sensing conductor lines 330, a plurality of transistors 340, and a plurality of pixel regions 350. [Lee II para 0025 and see Fig. 3]

Further, there is a third insulation region 430 arranged above the sensing conductor line 330. In FIG. 4(B), first, second and third insulation layers 410, 420, 430 are arranged in a manner similar to FIG. 4(A), except that the first insulation layer 410 is arranged only at an intersection of the data line 320 and the scanning line 310 since the first insulation layer 410 is primarily provided for allowing the data line 320 and the scanning line 310 to be insulated from each other. [Lee II para 0029]  While Lee II doesn’t specifically teach “an insulation layer provided between the detection wiring and the shield electrode”, Lee does disclose in its teachings using insulation layers to separate layers which may cause interference with another adjacent layer and as Courts have ruled that it would be obvious to one of ordinary skill in the art to use well known teachings such as: insulating techniques to improve the sensitivity of the detection system by insulating between detection wiring and any shielding electrode, known prior to the effective date of the invention.

 Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Murade US Patent Application (20010030722), hereinafter “Murade” .

Regarding claim 11 Lee teaches everything above (see claim 10). In addition Lee does not teach but Murade teaches further comprising a shield wiring overlapping the shield electrode in the first light-transmitting part, and the shield wiring connected to the shield electrode via a  the first light shielding film comprise branches respectively extended from the channel shielding portions to the outside of the display region along the signal lines of at least either of the scanning line and the data lines, and a trunk to which the branches are connected on the outside of the display region, the trunk being preferably connected to the constant potential wiring through the contact holes of the interlayer insulation film. [Murade para 0022]

Lee discloses an in-cell touch display panel structure includes upper and lower substrates configured therebetween a display material layer, a black matrix sensing electrode layer, a sensing electrode trace layer, and an insulation layer. The black matrix sensing electrode layer is composed of a plurality of opaque conductor lines, which are patterned to form a plurality of sensing electrodes. The sensing electrode trace layer is composed of a plurality of trace conductor lines. The insulation layer is disposed between the sensing electrode trace layer and the black matrix sensing electrode layer. Each sensing electrode is connected with at least one trace conductor line. The plurality of trace conductor lines are disposed at positions corresponding to those of the plurality of opaque conductor lines of the black matrix sensing electrode layer.
Murade discloses a method of suppressing a leak current. Due to the effect of light reflected by a polarizing plate or the like is suppressed in pixel switching TFTs in a liquid crystal device and a projection type display device comprising the liquid crystal device, and the characteristics of pixel switching TFT are stabilized. In a liquid crystal device substrate of a liquid crystal device, a first light shielding film is provided below at 
Prior to the effective date of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee with Murade.  Murade discloses methods of connecting shielding wiring with electrodes through holes in the display stack to improve the reliability of the combined device.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MICHAUD/Examiner, Art Unit 2694